BatteE, J. Appellants brought this action to recover of appellee the possession of a certain tract of land described in their complaint. The facts upon which they base their claim are as follows: Jesse Rodgers, died intestate, leaving appellants his heirs, and appellee his widow, surviving. At the time of his death, he was. seized and possessed of the land in controversy, and. occupied it as a part of his homestead. After his death,, appellee, his widow, continued to occupy it as his late homestead. In 1890 she permitted it to be returned delinquent as to the taxes of 1889. She requested her agent to pay the taxes, or purchase it for her at the tax sale. It was sold for these taxes, and her agent purchased it for her in his own name, and assigned to her-the certificate of purchase. After one year from the day-of sale had expired, the appellants redeemed the land. They now contend that they are entitled to the possession of the land, under section 5809 of Mansfield’s Digest* which provides : “If any person who shall be seized of' lands for life, or in right of his wife, shall neglect to pay-the taxes thereon so long that such lands shall be sold for the payment of the taxes, and shall not, within one year after such sale, redeem the same according to law* such person shall forfeit to the person or persons next entitled to such land in remainder or reversion all the estate which he or she, so neglecting as aforesaid, may-have in said lands, and the remainder-man or reversioner may redeem the land in the same manner that other lands may be redeemed after being sold for taxes ; and, moreover, the person so neglecting as aforesaid shall be liable in an action to the next entitled to the estate for all damages such person may have sustained by such neglect.” Assuming that this section is a valid statute, and that the widow is seized of an estate for life, within the meaning of the same, has the appellee failed to pay the taxes on the land in controversy? She was in possession* enjoying the use of the same, when the taxes were levied* .and it was sold to pay the same. It was her duty to pay the taxes thereon for 1889. Having purchased the land at a sale thereof on account of the non-payment of such ■taxes, and paid the amount she agreed to pay, her purchase was void, and operated as a payment of the taxes. Rodman v. Sanders, 44 Ark. 504; Guynn v. McCauley, 32 Ark. 97; Sanders v. Ellis, 42 Ark. 215; Staley v. Leomans, 53 Ark. 428. The sale being void, and the taxes paid, there was nothing to redeem, and consequently no redemption was required. Judgment affirmed.